In the Missouri Court of Appeals
                    Eastern District
                                         DIVISION FIVE

STATE OF MISSOURI,                                 )         ED106221
                                                   )
       Respondent,                                 )         Appeal from the Circuit Court
                                                   )         of St. Louis County
v.                                                 )         16SL-CR01477-01
                                                   )
LEROY COLEMAN, JR.,                                )         Honorable David L. Vincent III
                                                   )
       Appellant.                                  )         Filed: April 30, 2019

                                           OPINION

       Leroy Coleman, Jr. (“Coleman”) appeals the trial court’s judgment entered upon a jury

verdict convicting him of one count of first-degree murder, three counts of first-degree assault,

one count of unlawful use of a weapon, and five counts of armed criminal action. We affirm.

                                        BACKGROUND

       On February 20, 2016, a black Mercedes was forcibly stolen at gunpoint from a gas

station in Sauget, Illinois. Surveillance footage captured the incident. The four men involved

were Coleman, Jerrod Corley, Tony Bailey, and John Stith. Stith attempted to drive the vehicle
but could not shift the car into gear due to the unique shift mechanism on the vehicle.1 Corley

switched places with Stith and drove the vehicle from the scene.

         Corley drove the men to a bar in St. Louis County where they saw Cornelius Stallings,

his girlfriend and two other individuals. Coleman believed Stallings was involved in the death of

his cousin. Stallings and his companions left in his Jeep. He was driving, his girlfriend was

sitting in the front passenger seat, and the other individuals were in the back. Coleman and his

companions also left with Corley driving the Mercedes. Coleman saw Stallings’ Jeep on

Interstate 270. Corley drove the Mercedes next to the Jeep and the passengers in the Mercedes

began shooting into the Jeep. Stallings’ girlfriend was killed as a result of the shooting. The

individuals in the back each suffered gunshot wounds.

         Coleman and Corley were tried together. A jury convicted Coleman of one count of first-

degree murder, three counts of first-degree assault, one count of unlawful use of a weapon, and

five attendant counts of armed criminal action. He was sentenced to life imprisonment for first-

degree murder and consecutive terms of twenty and fifteen years for the various remaining

counts.2 The present appeal follows.

                                                    DISCUSSION

         In his sole point on appeal, Coleman argues the trial court abused its discretion in

admitting surveillance video of an unrelated carjacking in Illinois and the related testimony

concerning his participation in the uncharged crime because it constituted improper evidence of

his propensity to commit the crimes charged. Coleman contends the State’s argument that the




1
  The particular model had a gear shift with a selector mounted on the right side of the steering wheel. It required a
release button to be pressed to start the vehicle, and then the driver used the selector to put the car in park, drive, or
reverse.
2
  He received twenty years for each count of armed criminal action, twenty years for unlawful use of a weapon,
twenty years for one count of first-degree assault, and fifteen years for the remaining counts of first-degree assault.

                                                             2
evidence was offered as part of a common scheme or plan or to present a complete and coherent

picture of the events leading up to the charged crimes was simply pretextual.

                                        Standard of Review

       The State claims this issue was not properly preserved for our review. According to the

State, the error alleged in Coleman’s motion for new trial was the trial court’s decision to deny

his motion in limine. The State cites State v. Davis, 533 S.W.3d 781 (Mo. App. S.D. 2017) in

support of its argument that the issue was not preserved. However, this case is distinguishable

from the facts in Davis. In his claim on appeal, Davis alleged the trial court erred in overruling

his objections to the admission of the evidence at trial. However, he failed to raise it in his

motion for new trial, thus broadening the scope of his original allegation of error, for purposes of

appeal. Id. at 788 (emphasis in original). The court concluded the issue was not properly

preserved. Id.

       The State is correct that a ruling on a motion in limine is interlocutory and not subject to

appellate review. To properly preserve the issue for review, the party seeking to exclude the

evidence must object to its admission at trial. State v. Carr, 50 S.W.3d 848, 855-56 (Mo. App.

W.D. 2001). Here, Coleman initially challenged the trial court’s denial of his motion in limine.

He repeatedly raised the issues of the admissibility of the video and the related testimony at trial,

and a continuing objection was granted to Coleman at trial. He also argued the trial court erred

in admitting the evidence at trial in his motion for new trial. Therefore, the alleged error was not

unknown or expanded upon appeal here as it was in Davis. Thus we consider the issue as if it

were preserved.

       A trial court has broad discretion to admit or exclude evidence at trial. State v. Hood, 451
S.W.3d 758, 765 (Mo. App. E.D. 2014). The court abuses its discretion if its decision is clearly



                                                  3
against the logic of the circumstances and so unreasonable as to indicate a lack of careful

consideration. Id.

                                             Analysis

       Coleman is correct that, in general, evidence of an uncharged crime is inadmissible if

offered for the sole purpose of showing the defendant’s propensity to commit the crime for

which he is charged. State v. McBenge, 515 S.W.3d 706, 725 (Mo. App. E.D. 2016). However,

there are several exceptions to this rule. Id. These exceptions include evidence that tends to

establish: 1) motive; 2) identity of the person charged; 3) intent; 4) absence of mistake or

accident; 5) a common scheme or plan; or 6) a complete and coherent picture of the

circumstances and events surrounding the charged crime. Id. Such evidence must be logically

relevant, meaning it has some legitimate tendency to directly establish the defendant’s guilt of

the charges for which he is on trial. State v. Brown, 457 S.W.3d 772, 786 (Mo. App. E.D. 2014).

The evidence must also be legally relevant, which means the probative value of the evidence

must outweigh its prejudicial effect. Id.

       In the present case, Coleman was charged with first-degree murder, first-degree assault,

unlawful use of a weapon, and the attendant counts of armed criminal action as a result of events

occurring in February 2016. Earlier in the evening, a distinctive black Mercedes was carjacked

at gun point at a gas station in Sauget, Illinois. Coleman was involved and the Mercedes was

driven from Illinois to a bar in St. Louis County. The charged offenses occurred while Coleman

was riding in this Mercedes.

       Here, the evidence of the carjacking did not fall under the exception to establish a

common scheme or plan because there was no evidence the Mercedes was stolen for the purpose




                                                 4
of committing the charged crimes.3 In addition, the evidence did not fall under the exceptions to

establish motive, Coleman’s identity, his intent, or the absence of a mistake or accident.

        However, evidence of the carjacking in Illinois was not pretextual but admissible and

relevant to show a complete and coherent picture of the circumstances surrounding the

subsequent shooting. It was also evidence of the sequence of events leading up to the shooting.

Moreover, considering the record as a whole, the probative value of the evidence outweighed its

prejudicial effect. Thus, it was admissible as an exception to the general exclusion of such

evidence, and the trial court did not abuse its discretion in allowing evidence of the carjacking in

Illinois at trial. McBenge, 515 S.W.3d at 725. Point one is denied.

                                                CONCLUSION

        The judgment of the trial court is affirmed.




                                                              __________________________________
                                                              Lisa P. Page, Chief Judge



Angela T. Quigless, J. and Nicole Colbert-Botchway, Sp.J., concur.




3
  At oral argument Coleman properly distinguished the facts of the present case from those in State v. Robinson, 392
S.W.3d 545 (Mo. App. S.D. 2013). In Robinson, evidence of the defendant’s purchase of orange ski masks and a
subsequent altercation as he was leaving Walmart was found to be logically relevant and admissible because the
defendant and others committed a robbery wearing the masks. Id. at 549. The court concluded the purchase was
interconnected to the robbery, and therefore tended to establish the defendant planned and executed the robbery. Id.
at 554, 555.

                                                         5